Filed 5/28/21 P. v. Hernandez CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION TWO

 THE PEOPLE,                                                       B302875

           Plaintiff and Respondent,                               (Los Angeles County
                                                                   Super. Ct. No. VA148212)
           v.

 JESUS ANTONIO HERNANDEZ,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Raul Anthony Sahagun, Judge. Modified
and affirmed with directions.
      Stanley Dale Radtke, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General,
Matthew Rodriquez, Acting Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, Colleen M. Tiedemann and Rene Judkiewicz,
Deputy Attorneys General, for Plaintiff and Respondent.
       Appellant Jesus Antonio Hernandez was charged with an
assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1),1
namely a car, on Susan Enciso (Susan), second degree burglary
(§ 459), and felony vandalism (§ 594, subd. (a)). The burglary
charge was dismissed when the trial began.
       A jury found appellant not guilty of assault but guilty of
felony vandalism. On November 14, 2019, the imposition of the
sentence was suspended and appellant was placed on probation
for five years on the condition he serve 365 days in county jail.
He received credit for 34 days in custody. Various fines and fees
were imposed, which are not challenged on appeal. The appeal is
from the order granting probation, which is deemed a final
judgment for the purposes of the appeal. (§ 1237, subd. (a).)
       We reject appellant’s contentions that the prosecutor
committed misconduct, that his counsel was ineffective, and that
the evidence does not support the conviction. However, we agree
with the claim propounded in appellant’s supplemental brief that
Assembly Bill No. 1950 (2019–2020 Reg. Sess.) (AB 1950), which
amended section 1203.1 effective January 1, 2021, to provide that
the probationary period shall be two years, applies to appellant’s
case. We reduce the probationary period from five to two years
and otherwise affirm the judgment.
                               FACTS
      1. The People’s Case
       Appellant was employed as a forklift operator by Custom
Goods in Carson. On Friday, July 13, 2018, around 10 a.m., he
entered the Nexem Staffing (Nexem) office at 4100 South Street
in Lakewood. Nexem is an employment agency which recruits

___________________________________________________________
      1 Statutory references are to the Penal Code.




                                2
workers for employers. The two Nexem employees present when
appellant entered the office were Susan, a recruiter, and Y.G.,
the branch manager.
       Appellant walked up to Y.G., who was at the office counter.
Appellant appeared to be upset. He asked for his paycheck
without engaging in any preliminaries. Y.G. asked for his
identification in order to check if they had his check in the office.
If any of Nexem’s “associates” (meaning employees) are not going
to their place of work on Friday, their paycheck will be held at
Nexem. Y.G. called appellant’s job site and learned that
appellant’s check was at his job site. Y.G. was told that appellant
was supposed to report for work but had not showed up.
According to Y.G., appellant’s job site in Carson is about 25
minutes of driving time from the Nexem office in Lakewood.
       Y.G. told appellant that his check was not at Nexem but
was at the job site. She told appellant he had two choices. He
could go to the work site and pick up his check there or he could
wait until Monday to pick up the check at Nexem, in which case
the check would have to be redelivered to Nexem that evening
since Y.G. could not leave the office.
       Y.G. could tell from his body language and tone of voice
that appellant had become more upset. He told Y.G. that he
needed his “f***” check. Y.G. repeated that since he was supposed
to be at work today, his check had been sent there. Appellant
said he didn’t want to go back to the work site because he was
going to get fired “anyway.” Appellant left the Nexem office. As
he left, he said, “I see how you people are.” Y.G. watched
appellant walk to his car and get inside. She returned to her
desk. Y.G. remarked to Susan that appellant “looked kind of
upset.”




                                  3
       Appellant returned in about 15 minutes. According to
Susan, he was now really upset and he also seemed very
frustrated. Y.G. asked him what happened and he said they
didn’t have his “F*** check.” Y.G. said, “So you’re, like, telling me
that you went all the way to Carson in ten, 15 minutes, then
came back?” Appellant replied, “Yeah. Give me my f*** check.”
Y.G. repeated the two options that appellant had. Appellant
said, “F*** you people. I want corporate’s number.” Y.G. gave
him the number. Appellant walked out with a smirk on his face.
       Y.G. saw appellant getting into his car, which was a white
Pontiac minivan. She started walking back to her desk when she
heard the screech of tires. She saw “his taillights blowing
through the window.” Appellant’s car hit the printer which was
by the window.2 The rear of the car entered the building to a
depth of approximately two feet. The impact of the vehicle
smashed two large windows and damaged a beam inside the
office. Debris from the vehicle was left inside the building,
including a taillight from the car. After the impact, appellant
“just drove off.” The damages amounted to $9,550.
       As appellant was driving away, Y.G. called 911. While Y.G.
was on the 911 call, a man from the business across the street
ran into the Nexem office and said he had witnessed the whole
incident. He had taken a video of it which he showed Y.G.
       Sergeant Leon Reynolds of the Los Angeles County
Sheriff’s Department responded to the 911 call. He inspected the
damage to the premises and interviewed Y.G. and Susan. He
obtained the minivan’s license plate number from the video. The
video also showed appellant, whom both Y.G. and Susan
___________________________________________________________
      2 The printer was large. It was estimated to weigh 1,500
pounds.




                                 4
identified as the person who had been in the Nexem office.
Reynolds obtained appellant’s name and address from the
Department of Motor Vehicles. He drove to appellant’s residence,
which was in a trailer park.
       Reynolds saw the minivan parked in the access road to
appellant’s trailer. Reynolds took some photographs of the
minivan, which apparently showed the damage to the vehicle.
       Reynolds was approaching the door to appellant’s trailer
when the door opened and appellant stepped out. Appellant’s
mother stood in the doorway and then stepped back.
       Reynolds asked appellant what his name was. Appellant
handed him an identification card. Reynolds asked how his or his
mother’s vehicle had been damaged. Appellant said, “That’s why
you’re here.” Appellant went on to say that “things are f*** up;
that he [appellant] was trying to get his check. His girlfriend had
broken up with him. And he really doesn’t remember anything
else.” Reynolds placed appellant under arrest.
       2. The Defense Case
       Appellant took the stand and testified in his own defense.
He did not do well. His answers were frequently garbled, not
responsive to the question asked, and from time to time not
credible. Given that credibility was one of the most important
issues in this case, appellant did himself much harm by first
insisting, contrary to all the physical evidence, that he did not
crash into the building and then reluctantly admitting that this
actually happened. We cover this in detail below.
       We first summarize his testimony on direct examination
since that was the defense he was trying to mount.
       Appellant obtained work as a forklift operator through
Nexem. He had never picked up his paycheck at Nexem. On the




                                5
Tuesday preceding Friday, July 13, 2018, he was told at Custom
Goods not to come in because there was no work. He did not
work on Wednesday, Thursday, or Friday. On Friday, July 13,
2018, he went to Nexem to pick up his check because, not having
worked since Wednesday, he assumed that his check would be at
Nexem. Normally he received his paychecks at the worksite from
Hilda.
       When he arrived at Nexem, he said, speaking to a woman,
“ ‘Good morning. My name is Jesus Hernandez. I’m here to pick
up a check.’ ” She asked him where he worked. When he told her
it was in Carson, she replied that there was no company in
Carson that Nexem was familiar with. Appellant gave the
woman his identification so she could see if there was a check for
him. She asked him to give her a second and then gave him back
his I.D., apparently telling him that his check was at the
worksite. He said okay and thanked her.
       He left and went to the worksite in Carson. He was looking
for Hilda but could not find her. He went back to Nexem to find
the lady with the check. At Nexem, he was told that Hilda was at
the worksite. Appellant felt that the woman at Nexem was not
helping him. He asked for her name and for the headquarters
number. Appellant testified that he was not upset, he was “more
like lost.” He then contradicted himself by testifying that he was
upset because he wasn’t being helped. He repeatedly denied
using the “f” word, stating he never used that word.
       He got into his car. “I put my seat belt on, turn on the car,
and I was very in a hurry.” He put the gear in reverse and
“accelerated slightly a little bit. [¶] . . . I look back forward. I
put the reverse, I looked back. I look back forward, I accelerated
backwards, and then I held on to the handle and I couldn’t let go




                                 6
of the acceleration. My intent was to slide the handle all the way
down to the ‘D.’ ” The car moved backward at no more than at
five miles an hour.
       When asked whether he realized that there was anything
wrong, appellant replied that he was shaking. Asked why he was
shaking, appellant was unable to give a cogent reply.3
       He accelerated, trying to put the gear on “D.” He did not
realize he had backed into a building, he thought he had hit a
“sidewalk bump.” That scared him a lot. He felt “physically
embarrassed and scared. Really, really embarrassed.”
       “I stopped the car, I looked back and I see no damages. I
felt as if I make a collision. I didn’t make contact with the—with
the agency.” There was broken glass from his car. “I looked
around and I saw everything fine except for myself and being
embarrassed and feeling helpless, I left.” He did not get out to
look at the damage because he was embarrassed. He did not
think he had hit the building.
       Appellant admitted that the video showed him driving the
car.
       Although he initially wanted to drive to Carson to pick up
his check, he wound up going home. At home, he looked at the
damage to the car and he thought that there was a chance that
he had made contact with the building. He began to think that
“cops are gonna be involved” because of the damages to his car.

___________________________________________________________
      3 “[Counsel:] Why were you shaking? [¶] [Appellant:] I
have no idea. I was walking out—as soon as I asked—I don’t
know her name again—as soon as I asked her for her name and
the number to headquarters, I wasn’t able to talk I felt—I said,
thank you, but I said I’m gonna call, thank you, but I wasn’t able
to say that. I was like—”




                                7
He was also concerned about the video and thought the video
might cause the police to look for him. His lawyer asked whether
he thought he had done something wrong. He replied: “Yes.
My—my—um, my whole perspective changed as when I was
aware of—aware of the car damages on mine, I was like, okay,
there is possibly a chance that I did make contact with the
agency’s establishment.” When his mother asked him what had
happened, he kept telling her he didn’t know because he was so
shaken.
       Appellant stated he had never planned to back into the
building and, when asked whether he had intended to do so, he
answered no.
       Appellant pleaded guilty on June 27, 2018, to one count of
misdemeanor domestic violence.
       Cross-examination brought out very few additional facts.
For the most part cross-examination amounted to an elaboration
of appellant’s protestations.
       Appellant was 23 years old in July 2018. He has been
driving since he was 16. He claims not to have been in any traffic
collisions.
       Appellant thought that everything Y.G. had testified to was
a lie. He denied seeing Y.G. and Susan at the Nexem office. His
claim that he had not seen Y.G. was particularly unconvincing.4

___________________________________________________________
      4 “[Prosecutor:] You didn’t see either one of them or you
saw one? Which is it? [¶] [Appellant:] Never. I never seen
anyone. I—I always try to make, well, squinting through the
glass to try to make contact. I didn’t even know if I was even
speaking to a woman. [¶] [Prosecutor:] You didn’t know you
were speaking to a woman? [¶] [Appellant:] Could have been a
man.”




                                8
He claimed to have been in a great mood when he initially
entered the Nexem office.
       When the van hit the curb, “[Appellant:] I let go of
everything. [¶] [Prosecutor:] So now you have lost control of the
car? [¶] [Appellant:] Completely.” A few moments later,
appellant stated that he had “malfunctioned. I wasn’t in my
right state of mind. I was such in a hurry.”
                           DISCUSSION
                I. THE PROSECUTOR DID NOT
                     COMMIT MISCONDUCT
       We note at the outset appellant’s general concession that
trial defense counsel did not object to any of the claimed acts of
misconduct. As respondent correctly points out, claims of
prosecutorial misconduct are not preserved for appeal if the
defendant fails to object and seek a curative admonition, if an
objection and admonition would have cured the injury. (People v.
Crew (2003) 31 Cal.4th 822, 839.) However, since appellant also
claims that his counsel was ineffective because he failed to object
to various acts of misconduct, we examine the substantive merits
of appellant’s claims of misconduct. We find that none of the
claims of misconduct are substantively meritorious.
       The basic flaw of all the misconduct claims is that they are
not supported by the facts of record.
       1. The prosecutor did not accuse appellant of lying
           during cross-examination
       Appellant contends that instead of questioning him about
the evidence, the prosecutor “directly accused him of lying.” The
exchange upon which this contention is based was as follows:
“[Prosecutor:]      Okay. You heard the testimony that Ms.
                    [Y.G.] said otherwise and that you said, “I




                                 9
                     want my fucking check. Give me my fucking
                     check.” Is that right? You heard that?
“[Appellant:]       I heard them say that. That never happened.
“[Prosecutor:]      So you’re saying that that’s a lie?
“[Appellant:]       Yes.
“[Prosecutor:]      So, the entire testimony that Ms. [Y.G.] gave
                    regarding that first incident is incorrect? Is
                    that what you’re saying?
“[Appellant:]        What she wrote on her statement—and she
                    has spoken up here herself—everything is a lie.
“[Prosecutor:]      But. You’re telling the truth?
“[Appellant:]       Yes.
“[Prosecutor:]      So you never used any curse words during that
                    first incident?
“[Appellant:]       No. I have a very professional demeanor. I am
                    very respectful.”
       Appellant states that “[a]lthough the prosecutor did not use
the word ‘perjury’ when questioning Mr. Hernandez, that was
clearly her point.” We do not agree.
       Appellant had just accused Y.G. of lying in no uncertain
terms. According to appellant, “everything is a lie” that Y.G.
uttered. Specifically, Y.G.’s testimony that appellant had used
the “f” word in asking for his check was a lie; it “never happened.”
       Given this rather explosive testimony, the prosecutor first
established with one follow-up question that appellant actually
meant what he said. The next question was also a logical follow-
up in that it made sense to discover whether appellant was
limiting his opinion to only one part of Y.G.’s testimony or was he
applying it to its entirety. The latter being the case, the
prosecutor asked appellant if, contrary to Y.G., he was telling the




                                10
truth. This was clearly a question (“But. You’re telling the
truth?”) and not an accusation that appellant was lying.
Although it is possible that the question was asked with a touch
of irony,5 it is too much to turn the question on its head and
conclude it was a charge of perjury. In any event, the question
actually served appellant’s interests. The question gave
appellant an opportunity to maintain that he, unlike Y.G., was
telling the truth. He availed himself of that opportunity and
stated that he was telling the truth.
       Appellant goes on to claim that the question was
argumentative and was therefore improper. “An argumentative
question is a speech to the jury masquerading as a question. The
questioner is not seeking to elicit relevant testimony . . . [t]he
question may, indeed, be unanswerable.” (People v. Chatman
(2006) 38 Cal.4th 344, 384.) In this case, the question “But.
You’re telling the truth?” was an inquiry whether, unlike Y.G.,
appellant was telling the truth. The question was perfectly
susceptible to an answer, in fact it was an opportunity for
appellant to maintain that he was telling the truth.
       Appellant would like this court to interpret the question
“But. You’re telling the truth?” as an accusation that appellant
was committing perjury. This we will not do. The question is
simple enough, it is straightforward and requires no
interpretation. It cannot be construed as diametrically opposed
to its plain text.




___________________________________________________________
      5 There is of course no way of knowing what the tone of the
question was.




                                11
       2. The prosecutor did not ask appellant whether
           other witnesses were lying
       We address in the next section appellant’s argument that
the prosecutor committed misconduct in her closing argument
when she attacked appellant’s credibility. This is an entirely
different issue from the question whether it was misconduct to
ask appellant, as a witness on the stand, whether another
witness was lying.
       Appellant contends that the prosecutor asked him “to
comment on the truthfulness of another witness.” Citing United
States v. Sanchez (9th Cir. 1999) 176 F.3d 1214, 1220, appellant
claims that the prosecutor’s questions asking appellant whether
another witness was lying infringed the jury’s right to make
those credibility decisions.
       The views are divided whether it is improper to ask a
defendant-witness whether other witnesses were lying. As noted
in People v. Foster (2003) 111 Cal.App.4th 379, 384–385, some
jurisdictions have held such questions to be always
impermissible, other jurisdiction have held such questions not to
be misconduct, and yet another school of thought is that they are
proper under limited circumstances and must be considered in
their context. The cases discussed in Foster, supra, 111
Cal.App.4th 379 are generally referred to as the “were they lying”
cases, and we will follow suit. (See People v. Chatman, supra, 38
Cal.4th at pp. 383–384.)
       It was appellant who volunteered that Y.G. was lying.
When the prosecutor asked whether he had heard Y.G.’s
testimony, it was appellant who said, “I heard them say that.
That never happened.” Thus, that a witness was lying was a
matter introduced by appellant, not the prosecutor.




                               12
      The follow-up question by the prosecutor “So you’re saying
that was a lie?” was just that, an attempt at clarifying what
appellant’s testimony was. The second follow-up question6 was
again nothing more than an attempt to clarify what appellant
was claiming, i.e., was he claiming that only a part or all of Y.G.’s
testimony was false. The question made sense since appellant
had reacted only to Y.G.’s statement that appellant had told her
to give him the “f*** check.” At that, the prosecutor did not ask in
the second question whether Y.G. was lying, she asked whether
Y.G.’s testimony was “incorrect.”
       That Y.G. was lying was brought up by the testifying
defendant, not the prosecutor, and the two questions the
prosecutor asked were only follow-up questions to clarify
appellant’s testimony on this subject. Thus, even under those
cases that have held that “were they lying” questions addressed
to a testifying defendant are improper, there simply was no such
question propounded by the prosecutor. As far as United States
v. Sanchez, supra, 176 F.3d 1214 is concerned, our Supreme
Court advises us that in these “were they lying” cases “reliance
on federal cases is misplaced” because the federal cases involve
applications of the federal rules of evidence, which are not
binding on us. (People v. Chatman, supra, 38 Cal.4th at p. 381,
fn. 15.)
       We conclude that the prosecutor did not commit any
misconduct in the portion of appellant’s cross-examination cited
by appellant.



___________________________________________________________
       6 “So the entire testimony that Ms. [Y.G.] gave regarding
the first incident is incorrect? [¶] Is that what you’re saying?”




                                 13
      3. The prosecutor did not commit misconduct in
      arguing that appellant was not telling the truth
      Appellant contends that the prosecutor accused him of
“chunking up the duces” without any supporting evidence.7 In
addition, appellant claims that the prosecutor told the jury that
appellant was lying when he claimed to have gone back to the
worksite for his check. Appellant also claims the prosecutor
accused him of lying about not using the “f” word when asking for
his check.
      “A prosecutor engages in misconduct by misstating facts or
referring to facts not in evidence, but he or she enjoys wide
latitude in commenting on the evidence, including urging the jury
to make reasonable inferences and deductions therefrom.”
(People v. Coffman and Marlow (2004) 34 Cal.4th 1, 95.)
“Referring to testimony as ‘lies’ is an acceptable practice so long
as the prosecutor argues inferences based on the evidence and
not on the prosecutor’s personal belief.” (People v. Sandoval
(1992) 4 Cal.4th 155, 180.)
      Appellant is mistaken when he claims that the prosecutor
accused him of “chunking up the duces” without referring to the
evidence. The prosecutor was arguing that if it was really an
accident, as appellant claimed, he would have stopped and
___________________________________________________________
      7 Our  research into what “chunking up the duces” means
led us to the Neologisms database of Rice University which
informs us that this can mean giving the peace sign with two
fingers or declining an invitation to attend a function. As we
discuss below, given that the prosecutor was arguing that if this
was an accident, appellant would have stopped to say he was
sorry, we interpret the prosecutor to be saying that appellant
chose to leave the site without an explanation, which is certainly
true.




                                14
apologized and called the police; and he would have told his
mother that he had done something wrong, was sorry and asked
for forgiveness. But that is not what appellant did; he left the
site without any explanation and failed to tell his mother what
had happened. As far as lying about going back to the worksite
was concerned, the prosecutor argued that appellant claimed he
made the round-trip in 20 minutes, an impossibility, which was
an indication he was lying. Finally, as far as the “f” word is
concerned, the prosecutor pointed out that two witnesses testified
that he did use that word, which again showed he was not telling
the truth.
       The prosecutor based her characterization of appellant as a
liar on the evidence, and not on her personal beliefs.
       Unfortunately, appellant also attacks the prosecutor’s
argument on grounds that are not supported by the record. Thus,
appellant states, without citing to the record, that instead “of
attacking the evidence regarding Mr. Hernandez’s actual defense
that the vehicle malfunctioned,[8] the prosecutor simply told the
jury that Mr. Hernandez’s only defense was to lie.” There is no
support for this in the record.9
       Contrary to appellant’s assertion, it is permissible for a
prosecutor to argue that a testifying defendant lied, as long as

___________________________________________________________
      8 It takes considerable good will to read this defense into
appellant’s testimony.
      9After the quoted sentence, the opening brief states:
“According to the prosecutor, if Mr. Hernandez confirmed the
prosecution’s theory of the case, he would be found guilty, so he
obviously lied.” This sentence cites to reporter’s transcript 700,
but there is no support for this sentence in reporter’s transcript
700.




                                 15
this claim is tied to the evidence and not the prosecutor’s
personal opinion. In arguing from time to time that appellant
had lied, the prosecutor in this case complied with this standard.
       4. The prosecutor did not denigrate defense counsel
       During defense counsel’s closing argument, he described an
experience he had with his father when he was young. They were
watching a television show on the Audi’s sudden acceleration
issue. He thought that his father planned to give him “a really
nice car,” but he ended up with his father’s old diesel Mercedes.
When counsel backed up the car, it did not initially move, so he
“floored” the accelerator pedal. To his surprise, “the car lurched
backwards very, very quickly,” and counsel ended up hitting the
car behind him. Defense counsel argued:
       “I think in our society, especially with what we see in the
news and on TV and social media, we’re in a state where we feel
like we make decisions by committee and the majority rules. So
if 50.5 percent vote for a candidate, that’s the candidate that wins
and that person is the winner and the other person is an absolute
loser.”
       Counsel asked the jurors to “please respect one another” if
they disagreed with each other, and to “[u]nderstand that there
are differences of opinion.” He urged the jurors that if any of
them have “a fundamental disagreement, you’re entitled to . . .
stick to your position. You do not have a responsibility of . . .
delivering a verdict either way.”
       During the prosecutor’s subsequent rebuttal argument, she
commented on defense counsel’s closing argument by stating as
follows:
       “You know why you keep hearing about Audi’s and TV
shows and diesel cars and voting candidates and juror




                                16
disagreements? It’s because he stayed clear of his client’s
statements because he knows it’s a bunch of baloney. He can’t
get up here with a straight face and say believe what he said
because it’s beyond what’s true because it makes no sense.”
       This was not an attack on defense counsel’s integrity,
which is the focus of our inquiry. (See People v. Medina (1995)
11 Cal.4th 694, 759 [reviewing court will determine if prosecutor
demeaned defense counsel’s integrity].) Rather, the message was
that defense counsel exercised good judgment in not focusing on
his client’s testimony and instead spoke of things that had no real
relationship to the case. Whatever the merits of this observation
may be, it came across as something of a compliment and
certainly not as a personal attack on defense counsel.
       What concerns us is the sentence “he stayed clear of his
client’s statement because he knows it’s a bunch of baloney.” It is
improper for a prosecutor to argue that defense counsel believes
his client is guilty. (People v. Bell (1989) 49 Cal.3d 502, 537.)
The foregoing sentence was arguably subject to an objection, even
if the prosecutor stopped short of saying the defense counsel
believed his client to be guilty; it was his “statement” that was
“baloney.” Although an objection could have been interposed, it
was the better course to let the matter go without an objection.
An objection would have drawn the jury’s attention to defense
counsel’s attitude toward the case, which was not a subject that
held any promise for appellant. It is also very likely that, in the
end, the objection would have been overruled, which would have
made matters needlessly worse.
       We conclude that the facts simply do not support the claims
of misconduct.




                                17
      II. THE CONVICTION OF FELONY VANDALISM
          IS SUPPORTED BY SUBSTANTIAL EVIDENCE
       Appellant contends that there is “insufficient evidence to
establish that this incident was anything more than [an]
unfortunate accident. The necessary element of malice in this
case was not proven beyond a reasonable doubt.”
       “The words ‘malice’ and ‘maliciously’ import a wish to vex,
annoy, or injure another person, or an intent to do a wrongful act,
established either by proof or presumption of law.” (§ 7, subd.
(4).) Malice in law may be presumed or implied from the
intentional doing of the act without justification or excuse or
mitigating circumstances. (People v. Kurtenbach (2012) 204
Cal.App.4th 1264, 1282, citing In re V.V. (2011) 51 Cal.4th 1020,
1028.) Implied malice does not require hatred or enmity toward
the person injured. (People v. Bender (1945) 27 Cal.2d 164, 180.)
       The physical evidence is uncontroverted. The minivan
driven by appellant crashed into the Nexem office and penetrated
to a depth of two feet. It was very probable that it was stopped
by a heavy printer inside the office. The stipulated amount of
damages done was considerable ($9,550).
       The only issue left was whether appellant deliberately and
intentionally backed into the Nexem office. On this issue,
appellant did not help himself as a witness. His description of
the course of the car at the critical moments was vague and
evasive.10 Although he had the opportunity to say so, he did not

___________________________________________________________
      10 He got into his car. “I put my seat belt on, turn on the
car, and I was very in a hurry.” He put the gear in reverse and
“accelerated slightly a little bit. [¶] . . . I look back forward. I
put the reverse, I looked back. I look back forward, I accelerated
backwards, and then I held on to the handle and I couldn’t let go




                                 18
state at this point that it was an accident. Nor did he have an
explanation for the evident force with which he backed up. If he
had given a cogent explanation for how it happened that the car
ended up two feet inside the Nexem office, it is very probable that
the jury would have exonerated him. As appellant points out, the
jury did wrestle with the issue of vandalism but, in the end, it
concluded that appellant had intentionally backed the van into
the Nexem office.
      This conclusion was supported by circumstantial evidence.
Despite appellant’s protestations, there is evidence from two
witnesses that he was angry and upset and even abusive in his
demand for his check and that he left the Nexem office both times
angry and upset. In fact, it is not too much to say that according
to the testimony of Y.G. and Susan appellant was not just angry
but furious when he left Nexem the second time. There is of
course no way that he could have traveled to the worksite and
back in 15 minutes, which means that instead of trying to get his
check, he was nursing his anger. Particularly revealing is that
he refused to tell his mother what had happened when it was
plain as day that he had crashed the car into something. If there
had been any kind of reasonable explanation for what had
happened, he surely would have told her what that explanation
was. And, as noted, the lack of a credible explanation by
appellant of the supposed mechanics of the “accident” is a further
circumstance that militates against him.
      Our task at this point is not to retry the case but to
determine if there is substantial evidence in the record to sustain
___________________________________________________________
of the acceleration. My intent was to slide the handle all the way
down to the ‘D.’ ” The car moved backward at no more than at
five miles an hour.




                                19
the judgment. “[I]t is the jury, not the appellate court, which
must be convinced of his guilt beyond a reasonable doubt.
[Citation.] We review the entire record in the light most
favorable to the judgment and affirm the convictions as long as a
rational trier of fact could have found guilt based on the evidence
and inferences reasonably drawn therefrom.” (People v. Millwee
(1998) 18 Cal.4th 96, 132.)
      There is direct and uncontroverted evidence that appellant
crashed into the Nexem office. There is circumstantial evidence
of malice in the form of his anger, his evasive description of the
“accident,” his failure to explain the mechanics of the supposed
failure that caused the van to back into the building and telling
his mother he didn’t know what happened, which was of course a
lie. All of these circumstances show that he intentionally backed
into the building without any justification or excuse, which
means he acted with malice. (People v. Kurtenbach, supra, 204
Cal.App.4th at p. 1282.)
               III. COUNSEL WAS NOT INEFFECTIVE
      Since we have concluded that the prosecutor did not
commit any acts of misconduct that could have drawn valid
objections by defense counsel, appellant’s contention that counsel
was ineffective because he did not lodge any objections to these
alleged errors is moot. We therefore decline to address this
contention. (Jordan v. County of Los Angeles (1968) 267
Cal.App.2d 794, 798 [reviewing court will not consider moot
point].) We therefore have no reason to conclude anything other
than that defense counsel was not ineffective.
             IV. REVIEW OF THE CONFIDENTIAL FILE
      On October 23, 2019, the superior court reviewed a
confidential file submitted by the People and found that there




                                20
was nothing discoverable in that file. We have reviewed that
sealed file at appellant’s request and confirm that it did not
contain any discoverable material.
       V. IN ACCORDANCE WITH ASSEMBLY BILL
          NO. 1950, THE TERM OF APPELLANT’S
          PROBATION IS REDUCED FROM FIVE YEARS
          TO TWO YEARS
       While this appeal was pending, AB 1950 took effect on
January 1, 2021. (Stats. 2020, ch. 328, § 2.) AB 1950 reduced the
maximum probation term for most felony offenses to two years.
(§ 1203.1, subds. (a) & (m).) Because the reduction in the length
of the probation term has an ameliorative effect, we presume that
our Legislature intended to make its effect retroactive to nonfinal
convictions in the absence of an express savings clause specifying
a contrary intent. (In re Estrada (1965) 63 Cal.2d 740, 744–747.)
       AB 1950 contains no such savings clause. Therefore, in
accordance with AB 1950, the maximum term of appellant’s
probation as to count 3 is now two years. (Accord, People v. Sims
(2021) 59 Cal.App.5th 943, 955–964 [reaching same result];
People v. Quinn (2021) 59 Cal.App.5th 874, 884–885 [same].) We
consequently remand the matter to the trial court to correct the
minute order governing the length and terms of probation to
reflect a two-year term of formal probation. Should either the
respondent or the appellant wish to make further motions
regarding the length or terms of probation, each may file the
appropriate motion(s) with the trial court.




                                21
                         DISPOSITION
      The term of probation imposed as to count 3 is reduced
from five years to two years. The trial court is directed to correct
the minute order to reflect the imposition of a two-year term of
formal probation, and to notify the Los Angeles County
Department of Probation of the change to appellant’s
probationary term. As modified, the judgment is affirmed.
      NOT TO BE PUBLISHED.




                                           LUI, P. J.
We concur:




      CHAVEZ, J.




      HOFFSTADT, J.




                                 22